DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. Regards to claim1, 5 applicant argues Xu does not teach “moving start point or an end point of a clip to the reference time(indicated by the play head)”
In response: Looking at fig. 6a-6c, it clear that the image displayed in fig.6a and 6b with playback head are not the same as fig.6c. In fig.6c the playback head is moved to a new location (time) while the displayed image is differing from the image displayed in fig.6a and 6b. That suggests the image displayed is associated with the playback head. The same movement are shown in fig. 4a-4b, fig.7a-7d.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-16 are rejected under 35 U.S.C. 102 (a)(1) as being disclosed  by Xu et al US 2017/0024110(hereinafter Xu).

([0032-0033], interface 60 of fig. 4a-4b,progress bar including a playback head 48 and displayed image associated with the head, fig.  5, fig. 6a-6c, 7a-7d ); a user input  confirmation unit configured for confirming user input information based on a user input that is provided through a touch input in the display device ([0042], button 70 confirms the cropping); and an editing Ul processing unit configured for confirming an input of the clip movement control UI based on the user input information provided by the user input confirmation unit and  configured for moving at a start point or an end point of a clip  to the reference time in which the play head is located ([0022], fig. 1 processor 14, fig. 8, [0064-0065], playback head 48 including overlay 100A-100D indicating each selected segments(clips).

Regarding claim3, Xu discloses the video editing UI control apparatus of claim 1, wherein the clip movement control Ul comprises a clip extension UI that extends the start point or end point the clip to the reference time ([0039], fig. 5, 6a-6b, user toggle and dragging tabs 64 to select the segment of the video).

	Regarding claim4, Xu discloses the video editing Ul control apparatus of claim 3, wherein the editing UI processing unit is configured to confirm the reference time and, in response to a ([0042], button 70 confirms the cropping).
	Claim5 is rejected for similar reason as discussed in claim1 above.
Claim7 is rejected for similar reason as discussed in claim3 above.
Claim8 is rejected for similar reason as discussed in claim4 above.

Regarding claim9, Xu discloses the video editing UI control apparatus of claim 1, wherein the clip includes video (interface 60 of fig. 4a-4b includes active video).

Regarding claim10, Xu discloses the video editing UI control apparatus of claim 1, wherein the clip includes an image (see fig.4a-4b, fig. 5, 6a-6b).

Regarding claim11, Xu discloses the video editing UI control apparatus of claim 1, wherein the clip includes audio (see fig.7a-7d, fig.8,9 audio bar 92).

Regarding claim12, Xu discloses the video editing UI control apparatus of claim 1, wherein the clip includes a voice signal (see fig.7a-7d, fig.8,9 audio bar 92).
Claim13 is rejected for similar reason as discussed in claim9 above.
Claim14 is rejected for similar reason as discussed in claim10 above.
Claim15 is rejected for similar reason as discussed in claim11above.
Claim16 is rejected for similar reason as discussed in claim12 above.

HousKeeper US 6,542,692.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484